Title: To John Adams from Gulian C. Verplanck, 7 January 1819
From: Verplanck, Gulian C.
To: Adams, John


				
					Sir
					New York Jan. 7th. 1819
				
				When I had the pleasure of passing a day at Quincy last summer, you did me the favour of giving me some information as to the character and biography of your friend Luzac. Having since delivered an anniversary discourse before the Historical Society of this state, the subject of which was the eulogy of some of the fathers and early friends of our civil and religious rights, I was happy to seize that opportunity of complimenting the land of my own ancestors in the person of the excellent Luzac. I take the liberty to send you a copy of that discourse. Whatever faults or errors it may have, I trust that the general purpose is such as you will approve; for I have endeavoured to inculcate those great principles of patriotism and of religious toleration, to the service of which your own life has been so gloriously devoted.The digression in vindication of the ancient Dutch character was provoked by the unjust aspersions of English writers, and of those who receive without examination English opinions. On this point too, I flatter myself that my views will meet your approbation, because no man has done more than yourself to deliver us from the thral I am of opinion as well as from political dependance.I am / with very great respect / your obdt. servant
				
					Gulian C. Verplanck
				
				
			